Title: From James Madison to James Monroe, 12 May 1816
From: Madison, James
To: Monroe, James



12 May 1816

The boundaries between the Indian tribes are very uncertain in themselves, and difficult to be understood.  As the expence of extinguishing their claims is inconsiderable, humanity and policy also may prescribe to the U.S. a double purchase as preferable to the risk of doing injustice; and creating hostile dispositions.  On this principle the Govt. is proceeding, and will, as fast as circumstances admit or the public interest requires endeavor to accomodate the reasonable wishes of our Citizens.  In this proceeding it is not meant neither can it tend to diminish the merit of Genl. Js conquests, or the value or validity of the cessions of lands by the Creeks.
